Citation Nr: 0727612	
Decision Date: 09/04/07    Archive Date: 09/14/07

DOCKET NO.  04-22 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
hemorrhoids.

2.  Entitlement to service connection for fatigue, due to an 
undiagnosed illness.

3.  Entitlement to service connection for dizziness, due to 
an undiagnosed illness.

4.  Entitlement to service connection for a kidney disorder, 
due to an undiagnosed illness.

5.  Entitlement to service connection for headaches, due to 
an undiagnosed illness.

6.  Entitlement to service connection for a 
nerves/psychiatric disorder, due to an undiagnosed illness.

7.  Entitlement to service connection for a gastrointestinal 
disorder, due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	The American Legion

ATTORNEY FOR THE BOARD

Sarah E. Abraham, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1987 to 
June 1991.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of a July 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
Nashville, Tennessee.

The issues of entitlement to service connection for 
headaches, a psychiatric disorder, and a gastrointestinal 
disorder are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The medical evidence does not show that the veteran's 
hemorrhoids are large or thrombotic, irreducible; with 
excessive redundant tissue, evidencing frequent recurrences.

2.  Post service medical evidence does not show that the 
veteran complained of, sought treatment for, or has been 
diagnosed as having any condition manifested by dizziness.

3. Competent medical evidence shows that the veteran's 
current fatigue is due to infectious mononucleosis; there is 
no evidence that shows a relationship between the veteran's 
current fatigue and his active military duty.

4.  The medical evidence of record does not show that the 
veteran has a current kidney disorder; service, VA, and 
private medical records do not reflect complaint, treatment, 
or diagnosis of a kidney disorder. 


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable disability rating 
for hemorrhoids have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7 
and 4.114, Diagnostic Code 7336 (2006).  

2.  Service connection is not warranted for dizziness.  38 
U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 3.309, 3.317 (2006).

3.  Service connection is not warranted for fatigue.  38 
U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.102, 3.303, 3.304, 3.309, 3.317 (2006).

4.  A kidney disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.102, 3.303, 3.304, 3.309, 3.317 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete, or substantially complete, 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2006).  The 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  See Sanders v. Nicholson, No. 06-7001 (Fed. 
Cir. May 16, 2007).  The notice should be provided to a 
claimant before the initial RO decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004)

In an April 2003 letter, the RO satisfied VA's foregoing 
notice requirements such that a reasonable person could be 
expected to understand what was needed to substantiate his 
claims, and thus the essential fairness of the adjudication 
was not frustrated.  Accordingly, the Board concludes that, 
even assuming a notice error, that error was harmless.  See 
Medrano v. Nicholson, No. 04-1009 (U.S. Vet. App. Apr. 23, 
2007).

38 U.S.C.A. § 5103(a) notice requirements also apply to all 
five elements of a service connection claim:  veteran status, 
existence of a disability, a connection between the veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  The veteran was not sent notice of the 
requirements outlined in Dingess.  However, as the 
preponderance of the evidence is against the veteran's claim 
of an initial compensable rating for hemorrhoids, and as 
service connection is not warranted for dizziness, fatigue, 
or a kidney disorder, the Board finds that any failure to 
provide the veteran with additional notice regarding the 
disability rating or effective date elements of the claims on 
appeal has not resulted in any prejudice.

With respect to VA's duty to assist, the Board notes that 
pertinent records from all relevant sources identified by the 
veteran, and for which he authorized VA to request, have been 
associated with the claims folder.  38 U.S.C.A. § 5103A.  In 
addition, a VA examination was conducted in April 2003, in 
connection with the veteran's claims.  As such, the Board 
finds that there is no further action to be undertaken to 
comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, 
or 38 C.F.R. § 3.159, and that the veteran will not be 
prejudiced as a result of the Board's adjudication of his 
claims.  

Background & Analysis

I.  Hemorrhoids

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  Id.  Evaluation of a service-connected 
disorder requires a review of the veteran's entire medical 
history regarding that disorder.  38 C.F.R. §§ 4.1 and 4.2.

It is also necessary to evaluate the disability from the 
point of view of the veteran working or seeking work, 38 
C.F.R. § 4.2, and to resolve any reasonable doubt regarding 
the extent of the disability in the veteran's favor, 38 
C.F.R. § 4.3.  If there is a question as to which evaluation 
to apply to the veteran's disability, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria for that rating; otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.

The veteran's hemorrhoids are currently evaluated under 38 
C.F.R. § 4.114a, Diagnostic Code 7336, which evaluates 
external and internal hemorrhoids.  This Code provides a zero 
percent rating for mild or moderate hemorrhoids.  A 10 
percent rating is assigned when hemorrhoids are large or 
thrombotic, irreducible with excessive redundant tissue, 
evidencing frequent recurrences.  A 20 percent rating is 
assigned when hemorrhoids present with persistent bleeding 
and secondary anemia, or with fissures.

A VA Persian Gulf examination was conducted in April 2003.  
At that time the veteran reported hemorrhoids, blood in his 
stool, diarrhea, and abdominal pain.  He was referred for a 
colonoscopy.  This follow-up examination took place in May 
2003.  At that time, the examiner found external hemorrhoids 
that were not bleeding or thrombosed.  He identified their 
size as grade II, and also noted that there was no cecum to 
the rectum, polyps, AVM's, colitis, tumors, melanosis, 
Crohn's disease, or diverticulosis.  He diagnosed the veteran 
as having external hemorrhoids, but an "otherwise normal" 
colonoscopy examination.

In January and February 2004, the veteran sought treatment 
from a private physician.  At that time, he reported 
intermittent blood in his stool, irritable bowel symptoms, 
abdominal cramps, and frequent uncontrolled bowel movements.  
He did not discuss his hemorrhoids.  The physician diagnosed 
him as having rectal bleeding and irritable bowel syndrome.

In order to be entitled to a compensable rating, the medical 
evidence must show that the veteran's hemorrhoids are large 
or thrombotic, irreducible, with excessive redundant tissue, 
evidencing frequent recurrences.  The medical evidence shows 
that the veteran's hemorrhoids were of grade size II and were 
not thrombotic or bleeding.  Thus, an initial compensable 
disability rating for hemorrhoids is not warranted.

As a final point, the Board notes that the record does not 
establish that the schedular criteria are inadequate to 
evaluate the veteran's hemorrhoids so as to warrant 
assignment of an initial compensable evaluation on an extra-
schedular basis.  There is no showing that the disability has 
resulted in marked interference with employment, or 
necessitated frequent, or indeed, any, periods of 
hospitalization, or that the disability has otherwise 
rendered impractical the application of the regular schedular 
standards.  In the absence of these factors, the Board finds 
that the criteria for submission for assignment of an extra-
schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) have not 
been met.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).

II.  Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  The law 
also provides that service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Generally, to establish "direct" service connection, there 
must be (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  See 
Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004); Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990). 

Because the veteran served in the Southwest Asia theater of 
operations during the Persian Gulf War, service connection 
may be established under 38 C.F.R. § 3.317.  Under that 
section, service connection may be warranted for a Persian 
Gulf veteran who exhibits objective indications of a 
qualifying chronic disability that became manifest during 
active military, naval or air service in the Southwest Asia 
theater of operations during the Persian Gulf War, or to a 
degree of 10 percent or more not later than not later than 
December 31, 2011.  See 70 Fed. Reg. 75669, 75672 (Dec. 18, 
2006) (to be codified at 38 C.F.R. § 3.317(a)(1)).

For purposes of 38 C.F.R. § 3.317, there are three types of 
qualifying chronic disabilities:  (1) an undiagnosed illness; 
(2) a medically unexplained chronic multi symptom illness; 
and (3) a diagnosed illness that the Secretary determines in 
regulations prescribed under 38 U.S.C. 1117(d) warrants a 
presumption of service-connection.

An undiagnosed illness is defined as a condition that by 
history, physical examination and laboratory tests cannot be 
attributed to a known clinical diagnosis.  In the case of 
claims based on undiagnosed illness under 38 U.S.C.A. § 1117; 
38 C.F.R. § 3.117, unlike those for "direct service 
connection," there is no requirement that there be competent 
evidence of a nexus between the claimed illness and service.  
Gutierrez v. Principi, 19 Vet. App. at 8-9.  Further, lay 
persons are competent to report objective signs of illness.  
Id.

A medically unexplained chronic multi symptom illnesses is 
one defined by a cluster of signs or symptoms, and 
specifically includes chronic fatigue syndrome, fibromyalgia, 
and irritable bowel syndrome, as well as any other illness 
that the Secretary determines meets the criteria in paragraph 
(a)(2)(ii) of this section for a medically unexplained 
chronic multi symptom illness.  It also contemplates a 
diagnosed illness without conclusive pathophysiology or 
etiology, that is characterized by overlapping symptoms and 
signs and has features such as fatigue, pain, disability out 
of proportion to physical findings, and inconsistent 
demonstration of laboratory abnormalities.  Chronic multi-
symptom illnesses of partially understood etiology and 
pathophysiology will not be considered medically unexplained.  
38 C.F.R. § 3.317(a)(2)(ii).

There are currently no diagnosed illnesses that have been 
determined by the Secretary to warrant a presumption of 
service connection under 38 C.F.R. § 3.317(a)(2)(C).

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  38 
C.F.R. § 3.317(a)(3).  Signs or symptoms that may be 
manifestations of undiagnosed illness or medically 
unexplained chronic multi symptom illness include, but are 
not limited to, the following:  (1) fatigue; (2) signs or 
symptoms involving skin; (3) headache; (4) muscle pain; (5) 
joint pain; (6) neurologic signs or symptoms; (7) 
neuropsychological signs or symptoms; (8) signs or symptoms 
involving the respiratory system (upper or lower); (9) sleep 
disturbances; (10) gastrointestinal signs or symptoms; (11) 
cardiovascular signs or symptoms; (12) abnormal weight loss; 
and (13) menstrual disorders.  38 C.F.R. § 3.317(b).  

For purposes of section 3.317, disabilities that have existed 
for six months or more and disabilities that exhibit 
intermittent episodes of improvement and worsening over a 
six-month period will be considered chronic.  The six-month 
period of chronicity will be measured from the earliest date 
on which the pertinent evidence establishes that the signs or 
symptoms of the disability first became manifest.  38 C.F.R. 
§ 3.317(a)(4).

a.  Fatigue

Service medical records, dated May 2, 1990, show that the 
veteran reported experiencing fatigue, along with other 
symptoms, and he was diagnosed as having Lyme disease.  Nine 
days later, these records show that the "medication was 
working" and the veteran's symptoms had resolved.  The 
remaining service records are negative for any complaint, 
treatment, or diagnosis of fatigue and his separation 
examination, dated in April 1991, is silent as to any mention 
of fatigue.

Post-service medical records, dated in January 2004, show 
that the veteran reported experiencing fatigue, along with 
other symptoms, and he was subsequently diagnosed as having 
mononucleosis.  The remaining post service records are 
negative for any complaint, treatment, or diagnosis of 
fatigue.  Furthermore, there is no evidence of medical 
professional concluding that the veteran's current fatigue, 
associated with mononucleosis, and his prior fatigue, 
associated with Lyme disease, are in any way related.  

In short, there is no competent evidence of record that 
suggests a relationship between any current fatigue and the 
veteran's active military duty, and more than ten years have 
elapsed between the veteran's respective complaints of 
fatigue.  Evidence of a prolonged period without medical 
complaint and the amount of time that elapsed since military 
service, can be considered as evidence against the claim.  
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

Furthermore, mononucleosis and Lyme disease are diagnosed 
disabilities.  These diseases are not illnesses which the 
Secretary has determined warrant presumptive service 
connection, pursuant to 38 C.F.R. § 3.317.  Thus, service 
connection for the veteran's fatigue, under 38 U.S.C.A. 
§ 1117 and 38 C.F.R. § 3.317, or otherwise is not warranted.  

b.  Dizziness

Service medical records, dated May 9, 1990, show that the 
veteran reported experiencing dizziness at a follow-up 
examination for his diagnosed Lyme disease.  Two days later, 
these records show that the "medication was working" and 
the veteran's symptoms had resolved.  The remaining records 
are negative for any complaint, treatment, or diagnosis of 
dizziness and his separation examination, dated in April 
1991, was silent as to any mention of dizziness.  

VA and private medical records do not show any post service 
complaint, treatment, or diagnosis of dizziness.

There must be evidence of the current existence of a claimed 
disability in order for service connection to be granted for 
that disability.  See Rabideau v. Derwinski, 2 Vet. App. 141, 
144 (1992).  Since there is no competent evidence that shows 
the veteran currently having a condition manifested by 
dizziness, the Board finds that the preponderance of the 
evidence is against the claim.  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102.  Accordingly, the appeal is denied.

c.  Kidney Disorder

Service medical records, dated in October 1990, show that the 
veteran reported discharge and blood in his urine, along with 
pain on ejaculation.  He was diagnosed as having a varicocele 
on his left testicle, to which these symptoms were 
attributed.  The remaining records are negative for any 
complaint, treatment, or diagnosis of any kidney disorder.

VA and private medical records do not show any post service 
complaint, treatment, or diagnosis of a kidney disorder.

There must be evidence of the current existence of a claimed 
disability in order for service connection to be granted for 
that disability.  See Rabideau, supra.  The evidence shows 
that the veteran did not seek treatment for any kidney 
disorder in service.  In fact, the veteran's service medical 
records show that he sought medical attention for various 
other symptoms, but never reported any ailments regarding his 
kidneys, even though he had ample opportunity at that time.  
This evidence, or lack thereof, weighs heavily against the 
veteran's contention of having had a kidney disorder during 
service.  See 38 C.F.R. § 3.303(b).  

In short, the service medical records do not show a diagnosis 
of a kidney disorder, and there is no competent post service 
evidence of any current kidney disorder.  
Thus, the Board finds that the preponderance of the evidence 
is against the claim.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  
Accordingly, the appeal is denied.


ORDER

An initial compensable evaluation for hemorrhoids is denied.

Service connection for fatigue is denied.

Service connection for dizziness is denied.

Service connection for a kidney disorder is denied.


REMAND

I.  Headaches

The veteran contends that he experienced headaches while in 
service, and since the time of his discharge.  Service 
medical records, dated in May 1990, show that the veteran 
reported headache symptoms, including migraines.  A VA 
Persian Gulf examination was conducted in April 2003, and the 
veteran, again, reported headache symptoms.  Furthermore, the 
veteran's father, fiancée, and ex-wife have each submitted 
statements of witnessing the veteran experience headaches 
since the time of his military discharge.  Given the presence 
of headaches during and post-service, along with lay 
statements regarding the persistent nature of such symptoms 
since the veteran's military discharge, a VA examination is 
needed to ascertain the existence, severity, and possible 
etiology of the veteran's headaches.

II.  Psychiatric Disorder

While service medical records do not reflect any mental 
health treatment being sought or obtained during the 
veteran's active duty service, private post medical records, 
dated in January and February 2002, show the veteran as 
having diagnoses of anxiety, depression, and "Desert Storm 
Syndrome."  These records also indicate that the veteran has 
been receiving counseling for his psychiatric symptoms.  The 
file does not show that the RO attempted to obtain these 
counseling records.  This should be accomplished.  Also, 
because the veteran has been identified as having "Desert 
Storm Syndrome," and a clear etiology has not been presented 
as to any of these psychiatric disorders, a VA examination is 
needed to ascertain the existence, severity, and possible 
etiology of any such disorders found present. 

III.  Gastrointestinal Disorder

The veteran's April 2003 VA Persian Gulf examination, as well 
as his VA and private medical records, show complaints of 
blood in the stool, irritable bowel symptoms, frequently 
uncontrolled bowel movements, and abdominal pain.  Indeed, 
January 2004 private records suggest a diagnosis of irritable 
bowel syndrome.

As noted above irritable bowel syndrome is specifically 
considered to be a medically unexplained chronic multi 
symptom illness under the provisions of 38 C.F.R. § 3.317.  
Thus, a VA examination is needed to ascertain its existence, 
and/or the etiology of any other gastrointestinal disorder 
found present.

The Board also notes that 38 U.S.C.A. § 5103(a) notice 
requirements regarding disability rating and effective dates 
of the claim, as outlined in Dingess, have not been sent to 
the veteran.  This should be accomplished.

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be provided notice 
consistent with all the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) in connection with his claims.

2.  The RO should contact the veteran and 
request identification of any mental 
health treatment he has received, as well 
as any necessary release forms.  Then, 
the RO should attempt to obtain copies of 
the records of the veteran's treatment 
from the identified providers.  

3.  After the foregoing has been 
accomplished, the veteran should be 
scheduled for VA examinations to 
determine the existence and etiology of 
any headaches, psychiatric disorders and 
gastrointestinal disorders found present.  
Prior to the examinations, the claims 
folder should be made available to the 
physician(s) for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the examination reports.  The examiner(s) 
should specifically address whether the 
veteran's various symptoms are 
attributable to known clinical entities, 
and if so, these should be identified, 
and the likely etiology of them should be 
expressed.  The rationale for all 
opinions expressed should be provided.

4.  Thereafter, the RO should re-
adjudicate the issues on appeal.  If 
the benefits sought are not granted, 
the RO should furnish the veteran and 
his representative a supplemental 
statement of the case and an 
opportunity to respond, after which the 
case should be returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


